Exhibit 10.21

THIRD LEASE AMENDMENT

THIS THIRD LEASE AMENDMENT (the “Amendment”) is executed this 1st day of
November, 2007, by and between ADS PLACE PHASE I, LLC, a Delaware limited
liability company (“Landlord”), and ADS ALLIANCE DATA SYSTEMS, INC., a Delaware
corporation (“Tenant”).

WITNESSETH:

WHEREAS, Landlord and Tenant entered into a certain lease dated August 25, 2006,
as amended by the First Amendment dated February 2, 2007, and further amended by
the Second Amendment dated November 1, 2007 (collectively, the “Lease”), whereby
Tenant leases from Landlord certain premises consisting of approximately 199,112
rentable square feet of space (the “Leased Premises”) located in an office
building at Easton, Franklin County, Columbus, Ohio; and

WHEREAS, Landlord and Tenant desire to amend the Lease, including but not
limited to changes to the definition of Tenant Improvements set forth in
Section 2.02, confirmation of the actual Rentable Square Feet, and changes to
the definition of Minimum Annual Rent, Monthly Rental Installments, Tl Allowance
and Moving Allowance as more particularly described below.

NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
herein contained and each act performed hereunder by the parties’ Landlord and
Tenant hereby enter into this Amendment

1.    Incorporation of Recitals. The above recitals arc hereby incorporated into
this Amendment as if fully set forth herein.

2.    Amendment of Section 2,02. Substantial Completion. Landlord and Tenant
hereby amend the definition of Tenant Improvements, and accordingly, the
definition of Substantial Completion, to remove from such definition all of the
following items set forth on Exhibit A attached hereto (“Post Substantial
Completion Items”), Landlord and Tenant agree that Landlord will complete the
Post Substantial Completion Items within thirty (30) days after the later of:
(i) Tenant’s installation of all of the furniture, fixtures and equipment items
set forth on Exhibits attached hereto (“FFE”), and (ii) notice to Landlord from
Tenant that the FFB has been fully installed.

3.    Amendment of Section 1.01B. Rentable Square Feet and Rentable Area.
Landlord and Tenant confirm that the actual Rentable Area of the Leased Premises
is 199,112.

4.    Amendment of Section 1.01 C. Minimum Annual Rent. The Minimum Annual Rent
schedule set forth In Section 1.01 C of the Lease is deleted and the following
shall be inserted in lieu thereof:

 

Month 1    *$0,00 Months 2 - 61    **$2,329,610.40 per year Months 62 - 121   
**$2,528,722.40 per year



--------------------------------------------------------------------------------

5.    Amendment of Section 1.01 D. Monthly Rental Installments. The Monthly
Rental Installments schedule set forth in Section 1.01 D of the Lease is deleted
and the following shall be inserted in lieu thereof:

 

Month 1    *$0.00 Months 2 - 61    **$194,134.20 per month Months 62 - 121   
**$210,726.87 per month

 

--------------------------------------------------------------------------------

  * During such time period, Tenant shall not be responsible for paying to
Minimum Annual Rent for the Leased Premises.

  ** These amounts have been adjusted based on the actual Rentable Square Feet
of the Leased Premises.

6.    Amendment to the Definition of TI Allowance in Section 2.02(h). The TI
Allowance in the amount of Seven Million Four Hundred Forty-Three Thousand Six
Hundred Two and 96/100 Dollars ($7,443,602.96) set forth in Section 2.02(h) of
the Lease is hereby deleted, and the following inserted in lieu thereof: Seven
Million Four Hundred Sixty-Two Thousand Seven Hundred Seventeen and 76/100
Dollars ($7,462,717.76).

7.    Amendment to the Definition of Moving Allowance in Section 2.02ffl. The
Moving Allowance in the amount of Three Hundred Ninety-Seven Thousand Two
Hundred Four and 00/100 Dollars ($397,204.00) set forth in Section 2.02(h) of
the Lease is hereby deleted, and the following inserted in lieu thereof: Three
Hundred Ninety-Eight Thousand Two Hundred Twenty-Four and 00/100 Dollars
($398,224.00).

8.    Representations and Warranties. Tenant represents and warrants to Landlord
that (i) Tenant is duly organized, validly existing and in good standing in
accordance with the Saws of the state under which it is organized; (ii) all
action necessary to authorize the execution of this Amendment has been taken by
Tenant; and (iii) the individual executing and delivering this Amendment on
behalf of Tenant has been authorized to do so, and such execution and delivery
shall bind Tenant, Tenant, at Landlord’s request, shall provide Landlord with
evidence of such authority.

9.    Amendment to Section 12.01 of the-Lease, References in Section 12,01 of
the Lease to a sale (and words of similar import) of the Building and Land shall
also include an underlying lease of the Laud and Building (and thus references
in such Section 12.01 to a transferee of the Land and Building shall also
include the lessee under such an underlying lease). Accordingly, upon the
consummation of an underlying lease of die Land and Building, the lessee under
such underlying Lease shall become the “Landlord” under the Lease (provided that
such lessee assumes all the obligations of the Landlord under the Lease arising
from and after such consummation), and upon request Tenant shall attorn to such
underlying lessee.”

10.    Broker. Tenant represents and warrants that no real estate broke)’ or
brokers were involved in the negotiation and execution of this Amendment. Tenant
shall indemnify Landlord and hold it harmless from any and all liability for the
breach of any such representation and warranty on its part and shall pay any
compensation to any other broker or person who may be deemed or held to be
entitled thereto.

11.    Examination of Amendment. Submission of this Instrument for examination
or signature to Tenant does not constitute a reservation or option, and it is
not effective until execution by and delivery to Landlord and Tenant.

 

2



--------------------------------------------------------------------------------

12.    Definitions. Except as otherwise provided herein, the capitalized terms
used in this Amendment shall have the definitions set forth in the Lease,

13.    Incorporation. This Amendment shall be incorporated into and made a part
of the Lease, and all provisions of the Lease not expressly modified or amended
hereby shall remain in full force and effect.

[SIGNATURES CONTAINED ON THE FOLLOWING PAGES]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties .have caused this Amendment to be executed on
the day and yew first written above,

 

LANDLORD; ADS PLACE PHASE I, LLC, a Delaware limited liability company By:  

Duke Construction Limited Partnership,

an Indiana limited partnership, its manager

By:   Duke Business Centers Corporation,   An Indiana corporation, its general
partner By:   /s/ James T. Clark   James T. Clark   Senior Vice President  
Columbus Operations

STATE OF OHIO

COUNTY OF FRANKLIN

Before me, a Notary Public in and for said County and State, personally appeared
James T. Clark, by me known to be the Senior Vice President, Columbus
Operations, of Duke Business Centers Corporation, an Indiana corporation, the
general partner of Duke Construction Limited Partnership, the manager of ADS
Place Phase I, LLC, a Delaware limited liability company, who acknowledged the
execution of the foregoing “Third Lease Amendment” on behalf of said company.

WITNESS my hand and Notarial Seal 1st day of November, 2007

Notary Public /s/ Melissa A. Barton

My Commission Expires:

09/27/2012

My County of Residence:

Union

 

4



--------------------------------------------------------------------------------

TENANT:

ADS ALLIANCE DATA SYSTEMS, INC,

a Delaware corporation

By:          /s/ Daniel T. Groomes

Printed: Daniel T. Groomes

Title:     Senior Vice President

STATE OF OHIO

COUNTY OF FRANKLIN

 

Before me, a Notary Public in and for said County and State, personally appeared
Daniel T. Groomes, by me known to be the Senior Vice President, of ADS Alliance
Data Systems, Inc., a Delaware corporation, who acknowledged the execution of
the foregoing “Third Lease Amendment” on behalf of said corporation.

Witness my hand and Notarial Seal this 1st day of November, 2007.

Notary Public: Nancy C. Wiseman

Signature: /s/ Nancy C. Wiseman

My Commission Expires: 6/28/2009

My county of Residence: Franklin



--------------------------------------------------------------------------------

CONSENT OF GUARANTOR

The undersigned Guarantor to the Lease hereby consents to the foregoing Third
Lease Amendment and reaffirms that the Unconditional Guaranty of Lease dated
January 29,2007 remains in full force and effect.

 

“Guarantor”

ADS ALLIANCE DATA SYSTEMS CORPORATION,

a Delaware corporation

By:   /s/ Michael D. Kubic Printed:   Michael D. Kubic   Senior Vice President

STATE OF TEXAS

COUNTY OF COLLIN

Before me, a Notary Public in and for said County and State, personally appeared
Michael D. Kubic, by me known to be the Senior Vice President, of ADS Alliance
Data Systems Corporation, a Delaware corporation, who acknowledged the execution
of the foregoing “Consent of Guarantor” on behalf of said corporation.

 

Witness my hand and Notarial Seal this 1st day of November, 2007. Notary Public:
Dolores Navarette-Telford Signature: /s/ Dolores Navarette-Telford My Commission
Expires: 2/22/2011 My county of Residence: Collin